DISMISS and Opinion Filed November 15, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00469-CV

                        RONNA HODGES, Appellant
                                    V.
          JOHN CURTIS HODGES, JR. AND DAWN TREVILLYAN, Appellees

                      On Appeal from the County Court at Law No. 2
                                   Hunt County, Texas
                           Trial Court Cause No. CC1700152

                            MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Whitehill
                                 Opinion by Justice Whitehill
       Before the Court is appellant’s motion for voluntary dismissal of the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

180469F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 RONNA HODGES, Appellant                          On Appeal from the County Court at Law
                                                  No. 2, Hunt County, Texas
 No. 05-18-00469-CV       V.                      Trial Court Cause No. CC1700152.
                                                  Opinion delivered by Justice Whitehill.
 JOHN CURTIS HODGES, JR. AND                      Justices Bridges and Brown participating.
 DAWN TREVILLYAN, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees JOHN CURTIS HODGES, JR. AND DAWN
TREVILLYAN recover their costs of this appeal from appellant RONNA HODGES.


Judgment entered November 15, 2018.




                                            –2–